DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/19/21 has been entered.
Response to Arguments
Applicant’s arguments, see page 5, filed 2/19/21, with respect to the rejection(s) of claim(s) 22-25 and 29 under 35 USC 102 as anticipated by Morasse (US 9,945,985) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Welker et al (US 10,052,831 B2).
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the various shaped first and second surfaces as recited in claims 40 and 42-46 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 22-26, 29, and 47 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Welker et al (US 10,052,831 B2).
Re. Claim 22, Welker et al discloses a device comprising:
a relay element 10/20/30 formed without a cladding and comprises one or more of a first component engineered structure and one or more of a second component engineered structure, the first component engineered structure and the second component engineered structure having different wave propagation properties (i.e. differing wave propagation properties arise due to differing refractive indices) (Figs 1-4; col. 3 lines 7-20 and 27-38);
wherein, along a transverse orientation the first component engineered structure and the second component engineered structure are arranged in an interleaving configuration (Fig 2; col. 3 lines 27-34);
wherein, along a longitudinal orientation the first component engineered structure and the second component engineered structure each have a similar configuration (col. 2 lines 32-36 and 41-44; col. 4 lines 30-34);
wherein the relay element relays energy along the longitudinal orientation 12 through both the first component engineered structure and second component 
wherein the first component engineered structure is aligned such that energy is propagated through the first component engineered structure with a higher transport efficiency in the longitudinal orientation 12 versus the transverse orientation; and wherein the second component engineered structure is aligned such that energy is propagated through the second component engineered structure with a higher transport efficiency in the longitudinal orientation 12 versus the transverse orientation (col. 2 lines 10-14; col. 3 lines 36-38; col. 4 lines 25-34).
Re. Claim 23, Welker et al discloses the relay element 10/20/30 includes a first surface and a second surface, and wherein the energy propagating between the first surface and the second surface travels along a path that is substantially parallel to the longitudinal orientation 12 (col. 3 lines 27-30 and 36-38).
Re. Claim 24, Welker et al discloses the first component engineered structure has a first index of refraction and the second component engineered structure has a second index of refraction (col. 3 lines 7-20 and 27-38), wherein a variability between the first index of refraction and the second index of refraction results in the energy being relayed being spatially localized in the transverse orientation (col. 5 lines 28-35) and greater than about 50 % of the energy propagating from the first surface to the second surface (col. 4 lines 25-29).
Re. Claim 25, Welker et al discloses the device as discussed above.  The claim recites, “wherein the energy passing through the first surface has a first resolution, wherein the energy passing through the second surface has a second In re Schreiber, 128 F.3d 1473, 44 USPQ2d 1429 (Fed. Cir. 1997). “Apparatus claims cover what a claim is, not what a claim does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). Since the structure recited within the reference is substantially identical to the claimed invention, the properties or characteristics may be presumed inherent. See MPEP 2112.01. Therefore, Welker et al inherently discloses the energy passing through the first surface has a first resolution, wherein the energy passing through the second surface has a second resolution, and wherein the second resolution is no less than about 50 % of the first resolution, since structure recited within Welker et al is substantially identical to the claimed invention.
Re. Claim 26, Welker et al discloses the device as discussed above. The claim recites, “wherein the energy with a uniform profile presented to the first surface passes through the second surface to substantially fill a cone with an opening angle of +1 -10 degrees relative to the normal to the second surface, irrespective of location of the energy on the second surface.” This is a functional recitation with respect to the optical propagation within the device, and fails to require additional structural features beyond those recited in previous claims. While the features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be In re Schreiber, 128 F.3d 1473, 44 USPQ2d 1429 (Fed. Cir. 1997). “Apparatus claims cover what a claim is, not what a claim does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  Since the structure recited within the reference is substantially identical to the claimed invention, the properties or characteristics may be presumed inherent. See MPEP 2112.01. Therefore, Welker et al inherently discloses that when energy with a uniform profile presented to the first surface passes through the second surface to substantially fill a cone with an opening angle of +1-10 degrees relative to the normal to the second surface, irrespective of location of the energy on the second surface, since structure recited within Welker et al is substantially identical to the claimed invention.
Re. Claim 29, Welker et al discloses both the first surface and the second surface are planar (Fig 3; col. 3 lines 41-45).
Re. Claim 47, Welker et al discloses each of the first structure and the second structure includes glass, carbon, optical fiber, optical film, polymer or mixtures thereof (col. 5 lines 36-47).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 40-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Welker et al (US 10,052,831 B2) and Northcott et al (US 10,860,142 B1).

However, Welker et al does not specifically illustrate an arrangement wherein both the first surface and the second surface are non-planar. 
Northcott et al discloses a faceplate 28 for providing images, the faceplate comprising a first surface 42 and a second surface 24 with light 32 propagating between the first surface 42 and the second surface 24, wherein the first surface 42 and the second surface 24 are non-planar to provide magnification of the image (Figs 2 and 9; col. 4 lines 6-31; col. 6 lines 5-15).
The claimed arrangement would have been obvious to one of ordinary skill at the time the invention was effectively filed, as Northcott et al discloses the first and second non-planar surfaces are suitable to form a faceplate for the magnification of images.
Re. Claim 41, Welker et al discloses the device as discussed above.  Welker et al also discloses the device may be configured to reduce or magnify images (col. 3 lines 51-53).
However, Welker et al does not specifically illustrate an arrangement wherein the first surface is planar and the second surface is non-planar.
Northcott et al discloses a faceplate 28 for providing images, the faceplate comprising a first surface 42 and a second surface 24 with light 32 propagating between the first surface 42 and the second surface 24, wherein the first surface 42 is planar and the second surface 24 is non-planar to provide magnification of the image (Figs 2 and 10; col. 4 lines 6-31; col. 6 lines 16-22).

Re. Claim 42, Welker et al discloses the device as discussed above.  
However, Welker et al does not specifically illustrate an arrangement wherein the first surface is non-planar and the second surface is planar.
Northcott et al discloses a faceplate 28 for providing images, the faceplate comprising a first surface 42 and a second surface 24 with light 32 propagating between the first surface 42 and the second surface 24, wherein the first surface 42 is non-planar (i.e. when the display 20 is bent about a single axis) and the second surface 24 is planar (col. 6 lines 18-20).
The claimed arrangement would have been obvious to one of ordinary skill at the time the invention was effectively filed for the purpose of providing a planar image from a non-planar display.
Re. Claim 45, Welker et al discloses the device as discussed above.  Welker et al also discloses the device may be configured to reduce or magnify images (col. 3 lines 51-53).
However, Welker et al does not specifically illustrate an arrangement wherein the first surface is concave and the second surface is convex.
Northcott et al discloses a faceplate 28 for providing images, the faceplate comprising a first surface 42 and a second surface 24 with light 32 propagating between the first surface 42 and the second surface 24, wherein the first surface 42 is concave 
The claimed arrangement would have been obvious to one of ordinary skill at the time the invention was effectively filed, as Northcott et al discloses the first concave surface and second convex surface arrangement is suitable to form a faceplate for the magnification of images.
Re. Claims 43, 44, and 46, Welker et al discloses the device as discussed above.  Welker et al also discloses the device may be configured to reduce or magnify images (col. 3 lines 51-53).
However, Welker et al does not specifically illustrate arrangements wherein (a) both the first surface and the second surface are concave, (b) both the first surface and the second surface are convex, or (c) wherein the first surface is convex and the second surface is concave.
As discussed above, Northcott et al discloses arrangements of the faceplate 28 wherein the first surface 42 is planar (Figs 8 and 10) or curved (Fig 9), and the second surface 24 is planar (Fig 8) or curved (Figs 9-10).  See also col. 4 lines 10-11, and col. 6 lines 18-22 and 26-28.  
While none of the claimed arrangements (a), (b), or (c) are explicitly taught by Northcott et al, the claimed arrangements represent combinations of various embodiments disclosed in Northcott et al, and therefore would have been obvious to one of ordinary skill at the time the invention was effectively filed for the purpose of providing a faceplate capable of the desired optical functionality, such as magnification, demagnification, or image transport.  “A person of ordinary skill is also a person of KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the attached PTO-892, which lists optical guiding elements utilizing transverse Anderson localization and faceplates known in the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R. PEACE whose telephone number is (571)272-8580.  The examiner can normally be reached on 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/RHONDA S PEACE/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        3/5/21